Third District Court of Appeal
                               State of Florida

                           Opinion filed April 20, 2016.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D14-2713
                         Lower Tribunal No. 13-7846A
                             ________________


                               Marissa Contes,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Thomas J.
Rebull, Judge.

      Carlos J. Martinez, Public Defender, and Jeffrey Paul DeSousa, Assistant
Public Defender, for appellant.

      Pamela Jo Bondi, Attorney General, and Shayne R. Burnham, Assistant
Attorney General, for appellee.


Before EMAS, LOGUE and SCALES, JJ.

      EMAS, J.
      Upon our de novo review of the record, we hold that the evidence presented

at trial was sufficient for the jury to determine that Marissa Contes was not merely

present, but intended to and did participate in the crime by serving (as an

eyewitness described) as a lookout for her co-defendant during the commission of

a burglary, and was therefore guilty as a principal to the crime of burglary. See §

777.011, Fla. Stat. (2013); C.L.A. v. State, 478 So. 2d 872 (Fla. 3d DCA 1985).

Cf. In the Interest of A.R., 460 So. 2d 1024 (Fla. 4th DCA 1984). We therefore

affirm the judgment and sentence for the burglary charge.

      However, we reverse the judgment and sentence for the charge of grand

theft, as the State failed to establish that the property stolen was valued at more

than $300, as required for grand theft of the third-degree. See § 812.014(1)(c)1,

Fla. Stat. (2013). “Value” for purposes of theft under this section means “the

market value of the property at the time and place of the offense. . . .” See §

812.012(10)(a)1, Fla. Stat. (2014); K.W. v. State, 13 So. 3d 90 (Fla. 3d DCA

2009).   Because the evidence failed to establish the fair market value of the

property at the time of the offense, Contes can be convicted only of second-degree

petit theft, a second-degree misdemeanor. See § 812.014(3)(a), Fla. Stat. (2013).

We remand this cause to the trial court to vacate the judgment and sentence on the

charge of grand theft and to enter judgment for second-degree misdemeanor petit




                                         2
theft. The court shall conduct a sentencing hearing, at which Contes has a right to

be present, for the purpose of imposing sentence on the judgment for petit theft.

      Affirmed in part, reversed in part, and remanded with instructions.




                                         3